Exhibit 99.1 NEWS RELEASE HECLA REPORTS RECORD SILVER RESERVES FOR 9 TH YEAR IN A ROW FOR IMMEDIATE RELEASE: February 12, 2015 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today reported the results from another successful year of exploration, achieving record silver reserves despite the use of reduced metals prices for the calculation, and net of 2014 silver production. HIGHLIGHTS (Comparisons to 12/31/13) ¹ ● Proven and probable silver reserve levels of 173 million ounces, thehighest level in Company history, increasing for the 9th consecutive year. ● Measured and indicated silver resources increased by 10.3%, and inferred resources increased by 2.5%. ● Proven and probable gold reserves fell by 1.5% to 2.1 million ounces. ● Measured and indicated gold resources were unchanged, and inferred gold resources increased 7.2%. ● Proven and probable gold reserves were calculated using $17.25 silver, $1,225 gold, $0.95 lead and $0.90 zinc. ● At San Sebastian, Mexico, total silver equivalent indicated resources increased 46% and inferred resources increased 18%. High-grade, near surface resources have beenidentified. ● Exploration and pre-development expenditures in 2015 are projected to be a combined $18 million, $1 million less than 2014 levels. Proven and Probable Reserves 1 2014 Silver (oz) % Change from 2013 2014 Gold ( oz) % Change from 2013 Greens Creek +1.6 + 4.1 Lucky Friday +2.1 - - Casa Berardi - - -4.1 Total +1.9 2,076,000 -1.5 “It is a testament to the quality of our projects that we added silver reserves for the ninth consecutive year using one of the lowest price assumptions in the industry and after producing 11.1 million ounces of silver,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “The growth in our measured and indicated resources gives us confidence that we can continue to add reserves in the future. Of particular note is the 46% increase in indicated resources at San Sebastian, especially the presence of high-grade material near surface.” A breakdown of the Company’s reserves and resources is set out in Table A at the end of this news release. 1 RESERVES & RESOURCES (Comparisons to 12/31/13 ) Hecla replaced mined silver and added additional reserves and silver resources ( measured, indicated and inferred) this year. For silver, total proven and probable reserves increased 1.9% to 173 million ounces, measured and indicated resources increased 10.3% to 165 million ounces and inferred resources increased 2.5% to 146 million ounces. Proven and probable gold reserves decreased by 1.5% to 2.1 million ounces, measured and indicated gold resources were unchanged at 4.7 million ounces and inferred resources increased 7.2% to 1.9 million ounces of gold . After replacing 2014 production at Greens Creek, both silver and gold reserves increased in spite of using reduced metals prices for the calculation. This replacement of precious metal reserves at Greens Creek has been a trend that has continued for the last 11 years. The primary addition came from the net conversion of 575,500 tons of resource material to reserve, mostly in the Deep 200 South, 200 South and Northwest West (NWW) zones. The gold grade of these tons is 70% higher than last year’s reserves, and the silver grade is almost 40% higher. Measured and indicated resources decreased at Greens Creek by 3.5% to 9.1million ounces of silver due to the conversion of some of that resource to reserve at Deep 200 South and 200 South. Inferred resources increased by 48% to 47 million ounces of silver, mostly from the NWW, 200 South and East Ore zones. At Lucky Friday, there was a 2.1% increase in proven and probable silver reserves to 78.9 million ounces this year at 1.3 oz/ton higher average silver grade and 0.8% higher lead grade. The total measured and indicated resources increased 7.7% to 125 million silver ounces,and inferred resources decreased 25% to 41.2 million silver ounces. Reserve additions are due to conversion of resources that are in the LOM (Life of Mine) model and incorporate material from intermediate veins that provide “shadow” stopes for extraction of the 30 Vein. At Casa Berardi, there was a loss of 4.1% in the proven and probable reserve to 1.34million gold ounces. Mining losses in the 113 and 124 zones were partially offset by reserve additions in the 118, 123 and the East Mine Crown Pillar open pit. Estimates of measured and indicated resources decreased by 5.0% to 1.35 million gold ounces, and inferred resources increased by 0.5% to 604,100 gold ounces. At San Sebastian, the East Francine Vein has an inaugural silver equivalent indicated resource of 4.5million ounces at an average grade of 0.22 oz/ton gold and 64.1 oz/ton silver and an inferred resource of 2.6 million silver equivalent ounces at an average grade of 0.20oz/ton gold and 18.5 oz/ton silver. All of this resource is within 100 meters of surface. The North Vein has an inaugural silver equivalent indicated resource of 4.9 million ounces at an average grade of 0.10 oz/ton gold and 4.5 oz/ton silver and inferred resource of 1.2 million silver equivalent ounces at an average grade of 0.09 oz/ton gold and 4.2 oz/ton silver. All of this resource is within 150 meters of surface. The Middle Vein has a new silver equivalent indicated resource of 13.9 million silver equivalent ounces at an average grade of 0.06 oz/ton gold and 13.1 oz/ton silver and inferred resource of 0.5 million ounces at an average grade of 0.01 oz/ton gold and 6.2 oz/ton silver, an increase of 13% in indicated resource ounces and a nearly 5-fold increase in inferred resource ounces over 12/31/13 levels. Most of this resource is within 250 meters of surface. The mineral reserves of all properties in Table A are based on $17.25 per oz of silver, $1,225.00 per oz of gold, $0.95 per pound of lead , and $0.9 0 per pound of zinc. The ratio between $US and $Canadian is 1:1.10. Mineral resources and San Sebastian silver equivalency calculations are based on $20 per ounce of silver, $1,300 per ounce of gold, $0.95 per pound of lead, $0.90 per pound of zinc, and $3.00 per pound of copper (Hugh Zone at San Sebastian contains indicated resource of 8,400 tons of copper grading 1.7% and inferred resource of 18,860 tons of copper grading 1.5%). 2 EXPLORATION AND PRE-DEVELOPMENT Expenditures Exploration expenditures (including corporate development) for the fourth quarter and full year periods were $4.6 million and $17.7 million, respectively. Exploration expenditures in the fourth quarter were primarily for underground and surface drilling at Casa Berardi, underground drilling on the NWW, West Wall and Gallagher Fault Block at Greens Creek and surface drilling at San Sebastian. Pre-development expenditures totaled $0.72 million in the fourth quarter and $1.97 million for the full-year 2014. Pre-development expenditures in the fourth quarter were primarily for infrastructure , engineering, metallurgy and permitting studies at the San Sebastian project in Mexico, and permitting applications for the San Juan Silver property in Creede, Colorado. The Company expects that its total spending on pre-development and exploration in 2015 will be $18 million, about $1 million less than 2014 levels. San Sebastian - Mexico As reported in the Hecla press release on January 21, 2015, there has been significant drilling success over the past 18 months on the near-surface East Francine, Middle and North veins at the San Sebastian project in central Mexico. The newly discovered East Francine Vein is the faulted extension of the past-producing, high-grade Francine Vein which from 2001 to 2005 was one of the highest-grade producers in Mexico. The East Francine Vein has currently been traced for 350 meters (1,200 feet) along strike and to 110 meters (360 feet) of depth and mainly consists of oxide mineralization. Drilling during the third and fourth quarters (see Hecla press releases dated September 11, 2014 and January 21, 2015) has intersected some spectacular intersections including 1.54 oz/ton gold and 288.6 oz/ton silver over 10.5 feet, 1.05 oz/ton gold and 204 oz/ton silver over 18.1 feet, and 1.40 oz/ton gold and 382 oz/ton silver over 11.9 feet. The North Vein has a mineralized trend that extends over 1,025 meters (3,360 feet) along strike and 183 meters (600 feet) to depth and remains open along strike in both directions and at depth. North Vein mineralization is typically gold dominant with lesser silver with recent high-grade intercepts including 0.39 oz/ton gold and 4.9 oz/ton silver over 7.8 feet, and 0.40 oz/ton gold and 4.2 oz/ton silver over 7.8 feet (see Hecla press release dated January 21, 2015). The Middle Vein has been traced for nearly two kilometers (6,560 feet) along strike and to a depth of over 300 meters (984 feet). Drill results in the second and third quarters included intervals such as 0.40 oz/ton gold and 84.1 oz/ton silver over 9.5 feet, 0.43 oz/ton gold and 79.1 oz/ton silver over 7.4 feet (see Hecla press releases dated July 31 and September 11, 2014). The near-surface portion of both the North and Middle veins contains mineralization that may be suitable to open pit mining. Building on this success , the 2015 San Sebastian exploration budget is $3.0 million, and will utilize two or three drills over the year with the goal of expanding the East Francine and North veins near-surface resources further to the southeast. In addition, a number of parallel veins have been defined by RAB (Rotary Air Blast) drilling and trenching and will be evaluated this year. 3 Preliminary Economic Assessment (PEA) A PEA level study of mining options is underway by AMC Consultants of Vancouver, BC. This study is looking into various combinations of shallow open pits and underground mining. In addition, M3 Engineering and Technology Corp. of Tucson, Arizona is reviewing metallurgical options for the project. The Company anticipates completion of the PEA in the third quarter. Greens Creek - Alaska At Greens Creek, definition drilling replaced or added reserves at the NWW and Deep 200 South. Definition and exploration drilling made progress in refining the NWW and West Wall resources, extending the Deep 200 South trend and defining a potential resource at the Gallagher Fault Block area. Drilling of the Deep 200 South in thepast few years has defined three stacked folds of high-grade mineralization that represent up to 600 feet of down-dip continuity. The 200 South and Deep 200 South zones currently represent a mineralization trend that extends over 3,000 feet along strike and over 1,000 feet of dip. Recent drill intersections of the Deep 200 South include 49.8 oz/ton silver, 0.08 oz/ton gold, 3.4% zinc and 1.6% lead over 11.1feet and 30.5 oz/ton silver, 0.05 oz/ton gold, 15.5% zinc and 8.0% lead over 13.9 feet. Drill intersections continue to be very encouraging, and mineralization remains open to the south. See more complete drill assay highlights in Table B at the end of the release. Definition drilling tested the lower limits of both folds of the NWW Zone and confirmed the fold limbs below the current resource. Recent drilling of the NWW Zone includes 21.0 oz/ton silver, 0.34 oz/ton gold, 30.3% zinc and 8.4% lead over 14.9 feet and 25.8 oz/ton silver, 0.00oz/ton gold, 1.9% zinc and 1.0% lead over 8.0 feet. Drill intercepts of the West Wall Zone suggest thicker and more consistent mineralization than currently modeled, and intercepts including 29.9 oz/ton silver, 0.23 oz/ton gold, 19.7% zinc and 6.7% lead over 11.0 feet are 400feet further down dip then the previous resource model. See more complete drill assay highlights in Table B at the end of the release. An aggressive underground drilling program is anticipated at Greens Creek in 2015 with plans for three drills to be active all year. Definition drilling is budgeted at $5.8 million and includes 126,700 feet that concentrate on the Lower NWW, Deep 200 South, East Ore, Deep Southwest and 9a zones and will consist mainly of in-fill drilling in order to develop mine plans in all of these areas. Exploration drilling includes 46,000 feet of drilling and budgeted at $2.4million in order to test for mineralization: 1) along the Deep 200 South, 5250 and 9a zones trends, 2) down-plunge of the Central West and East ore zones, and 3) along the Southwest Bench upper contact and Gallagher Fault Block area. A planned 10,000 foot s urface drilling program should continue to evaluate a broadly defined, mineralized stockwork veins and horizons at Killer Creek which is about a mile west-northwest of the mine. This surface program is also expected to assess the High Sore target which has surface base metal mineralization and is less than a mile southeast of the mine. Casa Berardi - Quebec At Casa Berardi, five drills have been operating underground in an effort to refine current resources and stope designs in the 118, 123 and 124 zones and an exploration drill has extended mineralization down plunge on the 113 Zone. In-stope and definition drilling of the lower 118 Zone intersected a 10 to 30 foot wide shear zone that includes mineralized intervals of 0.54 oz/ton gold over 25.9 feet and 0.48 oz/ton gold over 23.3 feet and is open to the west and above. Drilling from the 550, 770 and 830 levels has confirmed continuity of high-grade mineralization in the 123 Zone including intersections of 0.76 oz/ton gold over 24.3 feet and 1.35 oz/ton gold over 16.1 feet. The lenses of the 123 Zone represent at least 1,100 feet of continuous down-dip mineralized with an average strike length of 500 feet. 4 Drilling of the 124 Zone from surface and the 250 and 290 levels continue to give good results and has intersected zones of high-grade gold including 0.91 oz/ton gold over 42.3 feet and 0.39 oz/ton over 37.4 feet. The 124 Zone extends from near-surface in the Principale area to continuous depths up to 1,000 feet. Exploration drilling from the 810 level of the 113 Zone has extended gold mineralization both north and south of the Casa Berardi Fault trend for 350feet down plunge. Recent drill results include 0.46 opt gold over 14.8 feet to the north of the fault and current drilling will investigate the down-plunge in the vicinity of the Casa Berardi Fault . Surface drilling has targeted the gold mineralization trend along the Casa Break to the east between the 124 and 140 zones. See more complete drill assay highlights in Table B at the end of the release. An aggressive underground and surface drilling program is anticipated at Casa Berardi in 2015, with plans for six or seven drills to be active underground most of the year and two drills to be working on surface. In-stope and definition drilling is expected to concentrate on the 118, 123, and 124 zones, consisting mainly of in-fill drilling in an effort to develop mine plans in all of these areas. About 80,000 feet of planned exploration drilling budgeted at $3.9 million is proposed and will be split into three strategic areas (East Mine area, Principale area and West Mine) based on a target ranking system. The West Mine targets include the South West and Lower Inter areas and targets in the Principale include the 123 (Golden Pond) and 124 zones along the Casa Berardi Fault. At the East Mine drilling is expected to focus on the 157 Zone. Lucky Friday - Idaho At Lucky Friday, drilling from the 6200-56 Ramp station upgraded the 30 Vein and intermediate vein resources (4, 20, 41, 50, 70 and 90 Veins) between the 6500 to 7800 levels from inferred to indicated category below the planned advance of 15 and 16 stopes. Drill intersections continue to include high-grade silver, lead and zinc intercepts, providing further evidence of potentially higher-grade mineralization to depth. The drill results include: 47.2 oz/ton silver, 5.1% zinc and 34.2% lead over 7.7 feet (30 Vein), 45.6 oz/ton silver, 0.2% zinc and 14.0% lead over 7.8 feet (4 Vein), and 24.5 oz/ton silver, 1.9% zinc and 10.8% lead over 7.4 feet (20 Vein). See drill assay highlights in Table B at the end of the release. Due to the large reserve at Lucky Friday and current lack of exploration drill platforms, the drills have been demobilized , and no drilling is currently planned in 2015. San Juan Silver - Colorado Work is being completed on water discharge permits and on an amendment to the 5-Year Plan of Operations (POO) for surface exploration drilling. Upon receipt of the permits and the amended POO, and improved market conditions, the Company expects to commence underground rehabilitation in order to establish drill platforms. Inspections and reporting for Storm Water Management Plans and Spill Prevention Control and Countermeasure Plans continue. 5 Silver Valley - Idaho; Republic - Washington In the Silver Valley, 3D modelling, geologic reconnaissance and target identification on the Lucky Friday – Golconda Mineral Belt are being advanced as part of a multi-year program. Compilation of recent and historic drilling and underground sampling continues at Republic, where Hecla last operated in 1994. The principal focus is completion of a resource estimate of surface-mineable mineralization on the Knob Hill target. About Hecla Hecla Mining Company (NYSE:HL) is a leading low-cost U.S. silver producer with operating mines in Alaska and Idaho, and is a growing gold producer with an operating mine in Quebec, Canada. The Company also has exploration and pre-development properties in five world-class silver and gold mining districts in the U.S., Canada, and Mexico, and an exploration office and investments in early-stage silver exploration projects in Canada. Cautionary Statements Regarding Forward-Looking Statements Statements made or information provided in this news release that are not historical facts are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and "forward-looking information" within the meaning of Canadian securities laws. Words such as “may ”, “will ”, “should ”, “expects ”, “intends ”, “projects ”, “believes ”, “estimates ”, “targets ”, “anticipates ” and similar expressions are used to identify these forward-looking statements. Such forward-looking statements or forward-looking information include statements or information regarding estimates of the Company
